Exhibit 10.2


EXECUTION COPY

AMENDMENT NO. 1
to the
PRUDENTIAL BANCORP, INC.
PRUDENTIAL BANK
EMPLOYMENT AGREEMENT


THIS AMENDMENT NO. 1 (the "Amendment") to the Employment Agreement by and among
Prudential Bank, a Pennsylvania‑chartered, stock-form savings bank previously
known as "Prudential Savings Bank" (the "Bank"), and Prudential Bancorp, Inc., a
Pennsylvania corporation (the "Company" and collectively with the Bank, the
"Employers"), and Anthony V. Migliorino (the "Executive") dated December 19,
2016 (the "Agreement"), is hereby effective as of November 17, 2017.


WHEREAS, the Executive is presently employed as the Executive Vice President and
Chief Operating Officer of the Employers;


WHEREAS, effective December 19, 2016, the Executive and the Employers entered
into the Agreement which provided for, among other things, severance benefits in
the event of the Executive's termination and specified the various basis on
which termination of employment could be affected;


WHEREAS, the Employers and the Executive desire to amend the Agreement to
reflect the mutually agreed upon revision to Sections 1 and 6; and


WHEREAS, the Executive is willing to serve the Employers on the terms and
conditions set forth in the Agreement, as amended by this Amendment.


NOW THEREFORE, in consideration of the premises and the mutual agreements herein
contained, the Employers and the Executive do hereby agree to amend the
Agreement as follows:


1. Section 1(h) of the Agreement be and hereby is rescinded and deleted and
replaced in its entirety by the following:


  (h)      Good Reason. "Good Reason" means the occurrence of any of the
following events:


(i)
any material breach of this Agreement by the Employers, including without
limitation any of the following: (A) a material diminution in the Executive's
base compensation, (B) a material diminution in the Executive's authority,
duties or responsibilities, or (C) any requirement that the Executive report to
a corporate officer or employee of the Employers other than the President and
Chief Executive Officer of the Employers, or



(ii)
any material change in the geographic location at which the Executive must
perform his services under this Agreement; or

 

 

--------------------------------------------------------------------------------

(iii)
a material diminution in the budget over which the Executive retains authority;



provided, however, that prior to any termination of employment for Good Reason,
the Executive must first provide written notice to the Employers within ninety
(90) days of the initial existence of the condition, describing the existence of
such condition, and the Employers shall thereafter have the right to remedy the
condition within thirty (30) days of the date the Employers received the written
notice from the Executive. If the Employers remedy the condition within such
thirty (30) day cure period, then no Good Reason shall be deemed to exist with
respect to such condition.  If the Employers do not remedy the condition within
such thirty (30) day cure period, then the Executive may deliver a Notice of
Termination for Good Reason at any time within sixty (60) days following the
expiration of such cure period.


2. Section 6 of the Agreement be and hereby is rescinded and deleted and
replaced in its entirety by the following:


6.         Limitations of Benefits under Certain Circumstances.


In the event that:


(i)
the aggregate payments or benefits to be made or afforded to the Executive
pursuant to this Agreement, together with other payments and benefits which the
Executive has a right to receive from the Employers which are deemed to be
parachute payments as defined in Section 280G of the Code, or any successor
thereof (the "Severance Benefits"), would be deemed to include an "excess
parachute payment" under Section 280G of the Code; and



(ii)
if such Severance Benefits were reduced to an amount (the "Non-Triggering
Amount"), the value of which is one dollar ($1.00) less than an amount equal to
two (2) times the Executive's "base amount," as determined in accordance with
said Section 280G and the Non-Triggering Amount less the product of the Tax Rate
and the Non-Triggering Amount would be greater than the aggregate value of the
Severance Benefits (without such reduction) minus (i) the amount of tax required
to be paid by the Executive thereon by Section 4999 of the Code and further
minus (ii) the product of the Severance Benefits and the Tax Rate,



then the Severance Benefits shall be reduced to the Non-Triggering Amount. For
purposes of this Section, "Tax Rate" shall include the sum of (a) the highest
marginal federal, state and local income tax rates applicable to the Executive,
and (b) the Social Security and Medicare tax rates applicable to such payment,
as adjusted for any phase out of federal tax deductions and any benefit
associated with state or local tax deductions. If the Severance Benefits are
required to be reduced, the cash severance shall be reduced first, followed by a
reduction in the fringe benefits to be provided in kind. All calculations to be
made under this Section 6 shall be made by the Employer's independent registered
public accounting firm or an independent tax counsel selected by the Employers
(and paid for thereby), subject to the right of Executive and his
representative, if any, to review such analysis. Nothing contained in this
Section 6 shall result in a reduction of any payments or benefits to which the
Executive may be entitled upon termination of employment under any circumstances
other than as specified in this Section 6, or a reduction in the payments and
benefits specified in Section 5 below zero.
 


2

--------------------------------------------------------------------------------

3. All other sections and provisions in the Agreement shall continue in full
force and effect and are not affected by this Amendment.


[signature page follows]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
3

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment No. 1 to the
Agreement as of the date first written above.


 
ATTEST:
 
PRUDENTIAL BANCORP, INC.
                   
By:
/s/Sharon Slater
 
By:
/s/Bruce E. Miller
Name:
Sharon Slater
 
Name:
Bruce E. Miller
Title:
Corporate Secretary
 
Title:
Chairman of the Board

 
 
ATTEST:
 
PRUDENTIAL BANK
                   
By:
/s/Sharon Slater
 
By:
/s/Bruce E. Miller
Name:
Sharon Slater
 
Name:
Bruce E. Miller
Title:
Corporate Secretary
 
Title:
Chairman of the Board

 



   
EXECUTIVE
                         
By:
/s/Anthony V. Migliorino
       
Anthony V. Migliorino
   

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
4